Citation Nr: 1108816	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her children



ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1950 to April 1952.  The Veteran died in November 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant, along with her two daughters and son, appeared and testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge in May 2010.  A copy of the transcript of this hearing has been associated with the claims file.

In August 2010, the Board remanded the claim for additional development.  The development has since been completed and the issue is, once more, before the Board for adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appeal has been obtained.
2.  According to the Death Certificate, the Veteran died in November 2006 due to lung cancer.  No autopsy was performed.  A subsequent amendment listed chronic obstructive pulmonary disease, congestive heart failure, and coronary artery disease as underlying causes of the Veteran's demise and noted that atrial fibrillation, peripheral vascular disease, and anemia were significant conditions contributing to the Veteran's death but not resulting in the underlying cause of his demise.  

3.  At the time of the Veteran's death, service connection had been established for defective vision of the left eye and scars around the nose and right eye.  These disabilities did not contribute in any way to the Veteran's demise.  

4.  There is no evidence to establish that the Veteran's lung cancer, chronic obstructive pulmonary disease, congestive heart failure, coronary artery disease, atrial fibrillation, peripheral vascular disease, and anemia were present during his active duty, manifested within one year of such service, or are otherwise related to his active service.  


CONCLUSION OF LAW

A disability incurred in service did not cause, or contribute substantially or materially to the cause of, the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes that portion of the regulation which states that VA will request that the claimant provide any evidence in his or her possession that pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 2008).  

Further, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) determined that, when adjudicating a claim for service connection for the cause of a veteran's death, VA must perform a different analysis depending upon whether a veteran was service-connected for a disability during his or her lifetime.  In general, the Court concluded that § 5103(a) notice for a claim for service connection for the cause of a veteran's death must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

In this case, prior to adjudication, the appellant was issued a March 2007 letter informing her of the evidence necessary to establish service connection for the cause of the Veteran's death, and providing the appropriate laws and regulations.  The appellant was also notified of what VA was doing to develop the claim and of what she could do to help her claim.  Further, throughout the current appeal, the appellant has expressed an understanding of the Veteran's service-connected disabilities.  Accordingly, and in light of the notice given, the Board finds that a reasonable person would have generally known how to substantiate the claim of service connection for the cause of the Veteran's death.  Thus, the Board finds that the appellant had a meaningful opportunity to participate in the appeal and that any error in failure in the deficiencies in the content of the notice letter is not prejudicial.  

Additionally, with regard to VA's duty to assist the claimant, all service, VA, and private medical records have been obtained and associated with the claims file.  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Board acknowledges that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the present case, a review of the claims folder by a VA physician was undertaken in December 2010, in accordance with Board remand directives.  The Board finds that the VA opinion obtained at that time is adequate, as it was predicated on a full reading of the private and VA medical records in the Veteran's claims file and the statements of the appellant.  The report also provides a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

In summary, the appellant has been made aware of the information and evidence necessary to substantiate the claim remaining on appeal and is familiar with the law and regulations pertaining to this issue.  See Desbrow v. Principi, 17 Vet. App. 207 (2004) & Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

In essence, the appellant contends that the Veteran incurred cold weather injuries to his lower extremities while serving in combat in the mountains of Korea and that these cold weather injuries either caused or contributed to the conditions that led to the Veteran's death. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4). 

A review of the evidence of record reveals that the Veteran had a long history of peripheral vascular disease, coronary artery disease, atrial fibrillation/flutter and problems with hypercoagulation.  The earliest record from August 1989 shows the Veteran had diagnoses of atherosclerotic peripheral vascular disease manifested by claudication of the left leg (treated for the last year), transient ischemic attacks secondary to ulcerated plaque left internal carotid arteries, bilateral carotid bruits most likely secondary to stenosis of external carotid arteries.  He was admitted to the hospital and underwent left carotid endarterectomy in September 1989.  Admitting physical noted the history of left leg claudication, but noted that there were no known neurological, pulmonary, cardiac, renal or abdominal problems.

In August 1990, the Veteran was hospitalized because of unstable angina due to coronary atherosclerosis and underwent left heart catheterization with left ventriculogram and selective right and left coronary cineangiography, and coronary artery bypass grafting times four with left internal mammary artery.  In September 1990, he was again hospitalized with atrial flutter/fibrillation due to pericarditis as well as a foreign body reaction to the bone wax used in the surgery in August.  An October 1990 cardiac rehabilitation note relates a finding of cramps in the left leg secondary to decreased circulation.

The Veteran was hospitalized next in December 1991 with complaints of experiencing episodes of left arm numbness and weakness that were diagnosed as transient ischemic attacks, right hemispheric symptoms.  He was also noted to have a diagnosis of atherosclerotic peripheral vascular disease with claudication of the left leg.  He underwent cerebral angiogram and aortogram with bilateral femoral runoff.  The cerebral angiogram showed previous left carotid endarterectomy with no plaque or stenosis and minimal plaque formation of the right internal carotid artery that was smooth without evidence of ulceration or stenosis.  The aortogram with bilateral femoral runoff demonstrated a shelf-like plaque at the distal left common iliac; complete occlusion of the left superficial femoral artery with reconstitution of the left popliteal; and three vessel runoff of the leg.  Plan was that he would not benefit from a right carotid endarterectomy at that time, but revascularization of the left leg was considered via angioplasty of the left iliac artery and femoral popliteal bypass.

In January 1992, the Veteran underwent left femoral popliteal bypass due to atherosclerotic peripheral vascular disease with occlusion of the left superficial femoral artery.  He appeared to do well thereafter until April 1994 when he was admitted to the hospital for left lower extremity ischemia with occlusion of the fem-pop bypass graft.  He underwent the following procedures: left groin exploration with thrombectomy and fem-pop bypass graft; popliteal exploration with thrombectomy and trifurcation vessels and PTFE patch angioplasty; interoperative Urokinase infusion; intraoperative arteriogram times three; and left lower extremity lateral compartment fasciotomy.  The report of hospital course indicates the Veteran had abrupt onset of calf and foot pain with progression to complete paralysis of the foot.  At the time of initial examination, the foot was cadaveric and there were no sensations essentially from the knee down and no motor or sensory function of the foot.  He was immediately decoagulated and underwent the aforementioned procedures with copious thrombus removed from his fem-pop bypass graft and all three trifurcation vessels.  He was released from the hospital in good condition.

In May 1995, the Veteran had reocclusion of the left fem-pop bypass graft.  He underwent a procedure to revise the fem-pop bypass (left common femoral artery to above-knee popliteal artery with transposed reverse greater saphenous vein) and to repair the deep femoral vein.

The Veteran subsequently underwent periodic evaluation for his carotid arthrosclerosis and left fem-pop bypass, which remained stable.  The Board notes that the Veteran was seen at a VA medical facility in 1998 with complaints related to his feet.  An April 1998 treatment note indicates the Veteran complained of right foot numbness for one year and numbness of left leg from the knee down.  He denied any burning in the right foot and left leg but did report experiencing tingling sensation.  It was noted that his feet were pink, warm and without ulcers.  There was slight pedal edema bilaterally, left greater than right.  The assessment was peripheral vascular disease with history of deep venous thrombosis and neuropathy.

In October 2003, the Veteran underwent right carotid endarterectomy and Dacron patch angioplasty due to stenosis.  In February 2005, the Veteran was hospitalized for recurrent atrial flutter and left bundle branch block.

On May 4, 2006, the Veteran presented to the hospital with a three to four month history of progressive claudication in his right leg that had reached the point of rest pain, primarily involving his toe on his right foot and severe hip and thigh pain.  Angiography demonstrated complete profunda and common femoral artery occlusion, reconstitution of an above-knee popliteal single vessel run off and a moderate stenosis of his iliac.  The diagnosis was right leg ischemia and right first, second, third and fourth toe embolic ischemia.  He was admitted and underwent extended profundoplasty with patch closure and right femoropopliteal PTFE distal flow bypass.  He was discharged to HealthSouth Rehabilitation for further care on May 11th.

On May 21st, the Veteran was readmitted to the hospital with erythema of the foot and toe pain.  It appeared that he had sustained some form of embolic event to his right first, second and third toes during his recent fem-pop bypass.  In addition, he was experiencing hemoptysis.  He was placed on intravenous antibiotics and Heparin.  He was seen in consult with pulmonology for the hemoptysis, and underwent a CT scan that demonstrated a concerning 4.5 cm mass in the superior segment of the right lower lobe of the lung.  Subsequent bronchoscopy demonstrated him to have a nonsmall-cell bronchogenic carcinoma of the right lung with probably mediastinal nodal metastases that appeared to be at stage III-B.  A brain CT scan, however, did not show any metastasis to the brain.  A PET scan was supposed to have been completed to determine whether there were in fact mediastinal nodal metastasis, but there is nothing in the available treatment records to show it was actually completed.  The Veteran was discharged home on May 26th.

He was readmitted on June 1st with a diagnosis of atheroembolization to the right foot and underwent transmetatarsal amputation of the first through fourth toes. Watching his stump heal, he was noted one day to have venous congestion.  Graft survey demonstrated this graft to be occluded.  On June 15th, he was taken into surgery where he underwent a right composite basilic vein to PTFE below knee femoral/popliteal artery bypass and thrombectomy of existing PTFE graft.  He was discharged to HealthSouth Rehabilitation on June 26th.  It was noted that, at the time of discharged, he had eschar overlying his suture line from his transmetatarsal stump, but otherwise all wounds were clean and healing nicely.

On July 27th, the Veteran was again admitted to the hospital with right leg critical ischemia.  He immediately underwent a thrombectomy of his existing tibial graft, angiogram, angioplasty of the midpopliteal segment and debridement of the amputation flap.  The tibial graft did not remain patent but rethrombosed necessitating a distal posterior tibial distaflo graft.  This remained functional until August 3rd when it again thrombosed necessitating a below-knee amputation.  The Discharge Summary also noted that, during this hospitalization, the Veteran was followed for his adenocarcinoma of the right lung but he was not receiving treatment for this yet because of his other problems.  He also had problems with atrial fibrillation and congestive heart failure throughout his stay requiring need for anticoagulation therapy and Lasix.  The Veteran was discharged on September 7th.

He was readmitted September 9th - this time for left leg ischemia.  He underwent angiography that demonstrated complete occlusion of the entire left sided system and underwent TPA infusion for 24 hours with essentially complete resolution of all thrombus.  However, he sustained what appeared to be some form of cerebrovascular accident resulting in an expressive aphasia.  He also underwent revision of the right below-knee amputation, which got infected and required long term intravenous antibiotics initially with continued oral antibiotics on discharge.  Repeat CT scan showed that his lung cancer had increased in size, but it was decided to only follow this without instituting treatment.  Also, prior to discharge, a PEG tube was placed for feeding due to anorexia resulting in significant weight loss.  The Veteran was discharged on October 26th to HealthSouth Rehabilitation in good condition.

On October 29th, the Veteran was admitted to the hospital with bilateral lower extremity pain and mottling for about 18 to 20 hours due to lower extremity ischemia.  He underwent angiography with lytic therapy to his aortic iliac system.  This cleared most of the thrombus; however, he still had some pedal and some tibial vessel thrombus, as well as right common femoral thrombus.  After ongoing discussion with the Veteran and his family, the decision was made to declare him a hospice patient as he did not want any further therapy carried out with regard to surgical or amputation-type therapy.  Hospice was arranged, and the Veteran was discharged home on November [redacted].

The death certificate shows the Veteran died at home on November [redacted], 2006.  No autopsy was performed.  The original death certificate identified the cause of death solely as lung cancer.  An amendment to the death certificate, however, added the following conditions as leading to the immediate cause of death: chronic obstructive pulmonary disease, congestive heart failure and coronary artery disease.  It also added the following conditions as other significant conditions contributing to death but not resulting in the underlying cause of death: atrial fibrillation, peripheral vascular disease and anemia. The Board notes that the medical treatment records from 2006 also show the Veteran had the following chronic conditions: history of discoid lupus, type II diabetes mellitus, peripheral neuropathy, hypertension, hypercoagulation disorder, benign prostate hypertrophy, hyperlipidemia and asbestosis. 

Essentially, the appellant contends that the Veteran incurred cold weather injuries to his bilateral lower extremities while serving in combat in the mountains of Korea and that these cold weather injuries either caused or contributed to the conditions that caused or contributed to the Veteran's death.  At the Board hearing in May 2010, the appellant and her children testified that the Veteran's feet were always cold and that he had no feeling in them (although her son also testified that the Veteran worked in construction which required him to do a lot of standing and walking and to be surefooted).

In support of her claim, the appellant has submitted two statements from the Veteran's treating physicians.  The first statement from Dr. B.B., dated in December 2006, indicates that he had treated the Veteran for 14 years for a multitude of medical problems; however, the Veteran was under his care for many injuries that stemmed from thermal injury including frostbite and Trench foot and the sequela which followed.  This physician stated that he feels as though many of the complications the Veteran sustained with regards to his peripheral vascular disease stemmed initially from these injuries and exacerbated with diabetes mellitus and peripheral vascular disease.

The second statement from Dr. J.P. is undated but was submitted in January 2008. This physician stated in his letter that he provided care for the Veteran during several of his last hospitalizations and that he had the following medical conditions: coronary artery disease, peripheral vascular disease, diabetes mellitus, lung carcinoma, post traumatic stress disorder, peripheral neuropathy, congestive heart failure, and chronic obstructive pulmonary disorder.  He stated that, upon review of the Veteran's history, he had extended stays in the mountains of Korea after which he developed cold injuries (frost bite and trench foot) that progressed later in life resulting in peripheral vascular disease, which was complicated by peripheral neuropathy and diabetes mellitus.  This physician opined that it is likely that some of the Veteran's conditions were caused and exacerbated by his initial injuries sustained in the military.

The Veteran's service records indicate he was stationed in Korea from May 5th to June 15th in 1951.  He was wounded in action on June 10th in central Korea.  Service treatment records do not show any complaints of or treatment for cold weather injury to the lower extremities.  Separation examination also was negative for any abnormal findings relating to the Veteran's lower extremities.

The Board notes that the post-service medical treatment records are negative for any reported history of cold weather injuries to the lower extremities in service.  Nor is there medical evidence during his lifetime of any physician relating that the Veteran had residuals from cold weather injuries to the lower extremities.  In addition, the appellant conceded at the May 2010 hearing that the Veteran never reported to his treating physicians that he suffered cold weather injuries in service, and that they never asked him about a history of cold weather injuries.  The Board also notes that, during his lifetime, the Veteran was never service-connected for residuals of cold weather injuries nor did he ever file a claim for such a disability.

In December 2010, a VA medical opinion was offered with regard to the issue in this case.  The examiner noted and discussed the Veteran's complete medical history and opined that it was unlikely that the Veteran's cold weather injury contributed to his death.  He stated that the Veteran's final weeks of life were accompanied by deterioration in the immune system and brain due to failure in nutrition and the presence of cancer, heart disease and a coagulation disorder more likely than not due to the lung cancer that caused clotting in the veins and off the popliteal bypass graft.  Thus, the examiner opined that the Veteran's past cold injury did not play an important or direct part in his final decline.  He indicated that it was unlikely that the Veteran's cold injury of his feet would have caused his peripheral arterial vascular disease in the legs because peripheral arterial vascular disease involves the large arteries in the lower extremities and that these vessels would not have been affected by cold injury because of their location in the upper and mid limbs.  

Before turning to the merits of the appellant's claim, the Board must address the probative value of the medical evidence of record.  Upon review, the Board determines that the December 2010 VA medical opinion is adequate, competent, and indeed the only probative medical opinion of record.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight to be attached to such opinions are within the province of the Board as adjudicators); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  In this regard, the examiner reviewed the complete medical records in the case, including service and private treatment records, and provided complete rationale for his opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence).  

The Court has held that a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In this case, the VA physician reviewed the Veteran's entire medical history and provided rationale for the medical opinions expressed.  By contrast, although the private physicians appear to give positive opinions relating the Veteran's death to cold weather injuries in Korea, these opinions are speculative in nature and fail to provide definite evidence of a nexus between the Veteran's death and his military service.  Dr. B.B.'s December 2006 opinion (noting his feeling that "many of the complications the Veteran sustained with regards to his peripheral vascular disease stemmed initially from these injuries") did not include rationale and in particular did not discuss the absence of evidence of treatment for residuals of cold weather injuries during, and after, service.  

Likewise, Dr. J.P.'s January 2008 opinion (stating that "it is likely that some of the Veteran's conditions were caused and exacerbated by his initial injuries sustained in the military") does not include rationale and in particular did not discuss the lack of evidence of treatment for residuals of cold weather injuries during, and after, service.  Thus, these private opinions are lacking in probative value, and the December 2010 VA opinion is deemed the only probative medical opinion of record.

Based on a review of the complete evidence of record, the Board finds that a grant for service connection for the cause of the Veteran's death is not warranted.  In this regard, the evidence of record does not relate the causes of the Veteran's death to his military service.  The Veteran's death certificate, and accompanying amendment, list the immediate cause of death as lung cancer with underlying chronic obstructive pulmonary disease, congestive heart failure, and coronary artery disease.  Also, the following conditions were considered to be significant conditions contributing to death but not resulting in the underlying cause of death:  atrial fibrillation, peripheral vascular disease and anemia.  

Although the Veteran's private physicians related his death to his conceded cold weather injuries in Korea, these opinions are speculative in nature and not supported by the evidence of record (including the lack of in-service, and post-service, treatment for cold weather injury residuals).  Thus, the Board finds that they failed to provide definite evidence of a nexus between the factors which led to the Veteran's death and his military service.  Indeed, the only probative medical opinion of record, the December 2010 VA examiner's opinion, provides a negative nexus between the Veteran's conceded cold injury in service and the factors which led to his death.  The VA examiner's conclusions were based on a review of the claims folder (including the service, and post-service, medical records) and included complete rationale.  

Accordingly, and based on this evidentiary posture, the Board must conclude that the evidence of record does not support the finding that the factors which led to the Veteran's death (and which are listed on his death certificate and subsequent amendment) caused, or contributed in any way, to his demise.  In reaching this conclusion, the Board has considered the appellant's contentions that the Veteran's cold injury residuals caused the factors that led to his death.  Significantly, however, the appellant is not competent to offer a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Furthermore, the claims folder contains no competent evidence that the Veteran's service-connected disabilities-including his defective left eye vision (residual of a shrapnel wound) and nose and right eye scarring (also residuals of shell fragment wound)-contributed in any way to his death.  The appellant has not contended otherwise.  

Accordingly, and based on the foregoing evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against this issue, the benefit of the doubt provision does not apply.  Thus, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  


ORDER


Service connection for the cause of the Veteran's death is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


